Citation Nr: 1243888	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  09-23 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a separate initial rating for decreased visual acuity as secondary to service-connected scars, post-trauma to head and face. 

2.  Entitlement to a separate initial rating for facial nerve weakness as secondary to service-connected scars, post-trauma to head and face. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

4.  Entitlement to service connection for a right knee disorder. 

5.  Entitlement to service connection for a bilateral hip disorder. 



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.
ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from November 1986 to April 1987 and January 1988 to January 1992. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from rating decisions of by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded for additional development in December 2010 and is now ready for appellate review of the issues of entitlement to a separate initial rating for facial nerve weakness as secondary to service-connected scars and entitlement to service connection for a right knee disorder and a bilateral hip disorder. 

The issues of entitlement to a separate initial rating for decreased visual acuity as secondary to service-connected scars and entitlement to service connection for a psychiatric disability addressed in the REMAND portion of the decision below require further development and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Facial nerve weakness has been associated with service-connected facial lacerations resulting from an in-service automobile accident and clinical evidence demonstrates that this results in mild, but no worse than mild, incomplete paralysis of the face.   

2.  Treatment for the right knee is shown in service and there is competent medical evidence linking a current disability in the right knee disability to service.  

3.  A bilateral hip disability is not shown in service; arthritis of the hips is not shown within one year of service; and there is no credible or competent evidence linking a current hip disability to service.   

CONCLUSIONS OF LAW

1.  The criteria for a separate initial 10 percent rating, but no more, for facial nerve weakness as secondary to service-connected scars are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.310(a), 4.14, 4.25, 4.124a, Diagnostic Code (DC) 8205 (2012); Esteban v. Brown, 6 Vet. App. 259 (1994).

2.  Residuals of a meniscus injury of the right knee were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303 (2012). 

3.  A bilateral hip disability was not incurred in or aggravated by service, and arthritis of the hips may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The VA must also assist a claimant in the development of evidence to support a claim. 

Prior to initial adjudication of the Veteran's claims, a letter dated in March 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  This letter also informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553   (1996); see also 38 C.F.R. § 20.1102 (2012) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

The Board also concludes VA's duty to assist has been satisfied with respect to the issues adjudicated herein.  The Veteran's service treatment records (STRs) and VA medical records have been obtained, and neither the Veteran nor his representative have indicated  that there are pertinent outstanding records that need to be obtained to adjudicate the claims decided herein.  The RO provided the Veteran with appropriate VA examinations, in January 2011 with respect the knees and hip and February 2011 with respect to facial nerve weakness, that reflect consideration of the pertinent history, detailed clinical findings and, with respect to the knees and hips, opinions as to whether such disability is related to service.  The examinations in this case are adequate upon which to base a decision on the issues decided below.   See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

Additionally, the Board finds there has been substantial compliance with its August December 2010 remand directives with respect to the issues adjudicated herein.  In this regard, the Board notes the U. S. Court of Appeals for Veterans Claims (Court) has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall [Stegall v. West, 11 Vet. App. 268] violation when the examiner made the ultimate determination required by the Board's remand.)  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand with respect to the issues adjudicated in this decision.  See Stegall, supra, (finding that a remand by the Board confers on an appellant the right to compliance with its remand orders).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the resolution of the issues adjudicated herein, that Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that he has had a meaningful opportunity to participate in the adjudication of his claims decided below such that the essential fairness of the adjudication with respect to these claims is not affected.

II. Factual ground, Legal Criteria, Analysis

The Board notes that it has reviewed all of the evidence of record, to include in the Veteran's claims file and the Virtual VA file (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  Virtual VA shows that additional evidence dated thru November 2, 2011, has been added to the record; t   he March 2012 supplemental statement of the case documents consideration of this evidence.  As such, a remand of the claims for consideration of this evidence pursuant to 38 C.F.R. § 19.37 is not required.)  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.
 
Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

The Court has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In addition, the law provides that, where a Veteran served ninety days or more of active military service, and certain chronic diseases, including arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  An increase in severity of a non-service-connected disorder that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the non-service-connected condition, will be service connected.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, supra.  

A.  Facial Nerve Weakness

The Veteran was involved in an automobile accident during service in November 1988 that resulted in injuries to include facial lacerations, and a January 2009 VA rating decision granted service connection for post traumatic scarring of the head and face.  Facial nerve weakness was attributed to the service-connected facial lacerations during VA outpatient treatment in August 2009.  Reports from this treatment indicated that there was mild to moderate weakness of the mouth secondary to likely facial nerve injury from the in-service automobile accident. 

The reports from the February 2011 VA cranial nerves examination, which document review of the claims file, to include the STRs reflecting lacerations to the face, demonstrate decreased pin prick sensation over the cheeks and chin and difficulty with opposing the lips to puff out the cheeks.  The lower cranial nerves were intact.  Following the examination, the assessment was mild incomplete sensory loss in the bilateral V2, V3 divisions.  

The Board finds that given the evidence of mild disability due to incomplete paralysis of some of the nerves in proximity to the service connected facial scarring and the finding following the August 2009 VA outpatient treatment attributing facial nerve weakness of the mouth to the nerve injury from the in-service automobile accident, a separate initial 10 percent rating for such disability under 38 C.F.R. § 4.124, DC 8205 (or other appropriate diagnostic code for rating the cranial nerves) is for assignment.  38 C.F.R. §§ 3.310, 4.14, 4.25, 4.124a, DC 8205;   Esteban v. Brown, 6 Vet. App. 259 (1994).  As a rating in excess of 10 percent under any of the diagnostic codes pertaining to the cranial nerves requires moderate disability due to incomplete paralysis, which is not shown, a rating in excess of 10 percent for facial nerve weakness cannot be assigned.  38 C.F.R. § 4.124a, DCs 8205-8212.)  
  
B.  Right Knee Disorder

January 1989 STRs reflect treatment for a right knee injury sustained in the aforementioned November 1988 automobile accident.  The assessment at that time was a healing knee laceration with drainage.  No further treatment for the right knee during service is shown.  

The post service evidence includes reports from a May 2009 VA x-ray of the right knee showing slight narrowing of the medial compartment.  An October 2009 VA outpatient treatment report indicated the Veteran was provided a knee brace for right knee arthralgia and another such report dated in December 2009 showed the Veteran reporting that his right at times felt as though it had "given out."  

Reports from the January 2011 VA examination of the right knee document review of the claims file, to include the STRs reflecting treatment for the right knee after the November 1988 automobile accident.  The assessment following the examination was meniscus injury, status post injury to the right knee, post surgical closure of laceration on the right knee with moderate degree of pain and dysfunction.  The examiner felt it was at least as likely as not that such disability was the result of the in-service knee injury.  

Unless the preponderance of the evidence is against the claim, it cannot be denied.  See 38 C.F.R. § 5107(b); Gilbert, supra.  Given the in-service evidence of treatment for a right knee injury and the competent medical opinion linking residuals of a meniscus injury of the right knee to service, which is not contradicted by any competent evidence, it cannot be said that the preponderance of the evidence is against the claim for service connection for a right knee disability.  As such, entitlement to service connection for a right knee disability is warranted.  Id.  

C.  Bilateral Hip Disability

As noted above, in order to prevail on the issue of service connection, three criteria must be evidenced.  The first criteria is medical evidence of a current disability.  Here, an August 2009 VA outpatient treatment report shows complaints of hip pain, and the Veteran also described hip pain at the January 2011 VA examination.  The assessment following this examination was degenerative changes of both hips.  With this diagnosis, the Veteran meets the first criteria to establish service connection-evidence of a current disability.  

The second criteria required to establish service connection is medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury.  Here, the Veteran has stated that his hips were injured in the same automobile accident in which he sustained an injury to his right knee.  As noted above, the January 1989 STRs reflect treatment for a right knee injury sustained in the November 1988 automobile accident.  Those treatment records do not reflect complaints or treatment of either hip.  The first post-service evidence reflecting a hip disability is represented by VA x-ray reports dated over 15 years after service.  (See the October 2008 x-ray report reflecting bilateral mild degenerative changes).  The Veteran's lay statements indicating his belief that his hips were injured in the in-service automobile accident are not credible and do not meet the requirement of an in-service injury.  When examined after the auto accident, he did not complain of hip injury.  He is not competent to either diagnosis himself or relate his current medical diagnosis to service.  His claim that he hurt his hips in the accident are not credible because he did not complain of hip injury or pain at the time he was treated and he has provided no explanation for this omission.  The second element of service connection is not met.  

The Board is required to analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The third criteria to establish service connection is medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  When the Veteran was examined on this very point by VA in January 2011, the examiner found that it was less likely as not that the Veteran's hip disability was the result of service.  While the examiner based his opinion of the lack of hip treatment in the STR's, the Board finds the examination adequate in light of the above determination that the Veteran's assertions with regard to a in-service hip injury are not credible.  

With the above criteria in mind, the Board acknowledges that the Veteran is competent to report any symptoms he actually experienced with the hips during service and since service.  A nexus to service may be established by such lay statements of a continuity of symptoms since service if the statements are deemed credible.  Here, the statement made by the veteran in this regard are not credible.  

Because the Board has established that the Veteran did not have a chronic hip disorder in service, it must now look to see if there is evidence of a continuous disorder after discharge.  Here, the Board concludes that any assertions as to any continuity of symptoms associated with a hip disability are inconsistent with the fact that the Veteran did not file a claim for service connection for a hip disability for well over a decade after service, as well as the fact that a hip disability was first clinically shown even longer (over 15 years) after service.  Additionally, he has submitted no evidence to support such a proposition.  

From the above, the Board believes it reasonable to assume that if the Veteran had continuing hip problems from service until the present that that he would have filed a claim for service connection many years earlier and that the hip disability would have been shown clinically many years earlier.  As such, the Board finds that any current assertions regarding hip problems since service are not credible as they are inconsistent with the Veteran's failure to mention such problems in service and for more than 10 years after discharge and the fact that the first clinical evidence of a hip disability is dated over 15 years after service.  In this regard, given the silent STRs and the amount of time which has elapsed since military service and the first evidence of complaints (see Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000)), the Board finds the January 2011 VA opinion to be persuasive.

In conclusion, the Veteran has not persuasively or credibly shown a continuity of symptoms after service to link any inservice injury or incident to the Veteran's current hip disability, and as there is nothing in the record demonstrating that the Veteran received any special training or acquired any medical expertise in evaluating and determining causal connections for conditions such as his disability, the Board finds the opinion following the January 2011 VA examination to be more probative than the assertions of the Veteran linking a current hip disability to service.  Espiritu, supra; King v. Shinseki, No. 2011-7159 (Fed. Cir. Dec. 5, 2012).  Moreover, as the first clinical evidence of arthritis in the hips is dated from October 2008, service connection for arthritis of the hips as being shown within one year of service on a presumptive basis for chronic disease is not warranted 

In short, the Board finds that the weight of the evidence is against finding any connection between the Veteran's bilateral hip disability and active service.  See 38 C.F.R. § 3.303(b).  Since the preponderance of the evidence is against the claim for service connection for a bilateral hip disability, the benefit-of-the-doubt doctrine is inapplicable in the final analysis, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102


ORDER

Entitlement to a separate initial rating of 10 percent, but no more, for facial nerve weakness as secondary to service-connected scars, post-trauma to head and face is granted, subject to the regulations governing the payment of monetary awards.   

Entitlement to service connection for a right knee disorder is granted. 

Entitlement to service connection for a bilateral hip disorder is denied. 


REMAND

The Veteran's representative in his November 2012 presentation to the Board requested that the claims for entitlement to a separate initial rating for decreased visual acuity as secondary to service-connected head and face scars and entitlement to service connection for an acquired psychiatric disorder be remanded for additional VA examinations.  Review of the evidence in light of these arguments leads the Board to conclude that these claims must, regretfully, be remanded again for the additional examinations requested. 

First with regard to the claim for a separate initial rating for decreased visual acuity, the Veteran's representative noted, correctly, that while the February 2011 VA eye examination conducted pursuant to the December 2010 Board remand determined that service connected scarring of the right eye lid and persistent residual edema were "consistent with this type of injury," the examiner did not indicate the extent to which such scarring affected the Veteran's visual acuity.  As such, the examination did not, as stated by the Veteran's representative, "discuss all findings in terms of 38 C.F.R. § 4.79, Schedule of Rating of the Eye" as was requested in the December 2010 remand.  Therefore, and in order to fulfill the duty to assist and to ensure compliance with its original remand, another VA eye examination that includes an assessment as to the degree of visual impairment resulting from the service connected facial scars is necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Stegall, supra. 
 
With respect to the claim for a psychiatric disorder, the Veteran's representative noted correctly that the March 2011 VA psychiatric examination conducted pursuant to the December 2010 Board remand did not include an opinion as to whether the Veteran's dysthymic disorder diagnosed at this examination was etiologically related to service.  The original remand specifically requested that the psychiatric examination include such an opinion; as such, another VA psychiatric examination that includes such an opinion is necessary to ensure compliance with its original remand and fulfill the duty to assist.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Stegall, supra. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination for his right eye.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  After conducting an examination of the Veteran, the examiner should completely describe all current symptomatology that is caused by, or worsened by, the service connected scarring of the right eyelid, including any decrease in near or distant visual activity and any visual field loss.  Additionally, provide an opinion as to whether it is as likely as not that the Veteran's current symptoms are related to the original accident in November 1988.  Ask the examiner to discuss all findings in terms of the 38 C.F.R. § 4.79, Schedule of Ratings of the Eye.  The pertinent rating criteria must be provided to the examiner. 

If it is not possible to provide the requested information without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

All findings should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims file must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

2.  Obtain an addendum opinion to the March 2011 VA psychiatric examination.  If deemed necessary by the examiner, afford the Veteran another VA psychiatric examination.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

The examiner is requested to review all pertinent records associated with the claims file.  After the claims file is reviewed, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's dysthymic disorder and/or any other currently diagnosed psychiatric disorder is causally or etiologically related to the Veteran's service. 

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

The opinion should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims file must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

3.  After completion of the above, the RO should review the expanded claims file and determine whether the claim for a separate initial rating for decreased visual acuity as secondary to service-connected head and face scars or entitlement to service connection for an acquired psychiatric disorder may be granted.  To the extent that either claim is denied, the RO should furnish the Veteran and his representative with an appropriate supplemental statement of the case.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


